UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7114


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVEN BLACKWELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:10-cr-00493-JKB-1)


Submitted: January 9, 2020                                        Decided: January 16, 2020


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, Appellate Attorney, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant. Ellen
Nazmy, Special Assistant United States Attorney, Lauren Konczos, Volunteer Student Law
Clerk, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Blackwell appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2018) motion for a sentence reduction based on Sentencing Guidelines

Amendment 782. On appeal, Blackwell primarily challenges the sufficiency of the district

court’s explanation. For the reasons that follow, we vacate and remand.

       “[A] sentence modification is not a plenary resentencing proceeding,” United States

v. Martin, 916 F.3d 389, 396 (4th Cir. 2019) (internal quotation marks omitted), and,

“absent a contrary indication, we presume a district court deciding a § 3582(c)(2) motion

has considered the 18 U.S.C. § 3553(a) [(2018)] factors and other pertinent matters before

it,” United States v. Smalls, 720 F.3d 193, 195-96 (4th Cir. 2013) (internal quotation marks

omitted) (citing United States v. Legree, 205 F.3d 724, 728-29 (4th Cir. 2000)). However,

a defendant may use mitigating evidence to rebut this presumption, Martin, 916 F.3d at

396, at which point the district court must then provide the defendant with an individualized

explanation for its resolution of the motion, id. at 397. And while the issue of a defendant’s

entitlement to a sentence reduction remains committed to the district court’s sound

discretion, see id. at 395, “a district court cannot ignore a host of mitigation evidence and

summarily deny a motion to reduce a sentence and leave both the defendant and the

appellate court in the dark as to the reasons for its decision,” id. at 398. Whether the district

court was required to provide an individualized explanation for its § 3582(c)(2) decision is

a question of law we review de novo. Id. at 395.

       Here, Blackwell argued that he deserved a sentence reduction in view of the

substantial progress he had made during his incarceration, including earning his GED,

                                               2
moving down to the lowest security classification, serving as an orderly in the prison’s

recreational facility, and receiving positive reviews from his case manager and prison

counselor. In opposition, the Government asserted that Blackwell, who stood convicted of

three nominally nonviolent conspiracies, involved himself in several episodes of serious,

gang-related violence prior to his arrest.            In reply, Blackwell maintained that such

allegations—taken from various media reports—were outside the scope of the factual

narrative to which the parties agreed during the underlying plea proceedings. In a summary

order, the district court denied the motion, noting its “consideration of the full scope of the

record, particularly the circumstances agreed by the parties at the time of the conviction.”

(J.A. 1 88).

        We conclude that Blackwell’s submission of several pieces of post-sentencing

mitigation evidence adequately rebutted the so-called Legree presumption, thus requiring

the district court to provide an individualized explanation for its denial of the § 3582(c)(2)

motion. 2 Furthermore, exercising our broad discretion when reviewing § 3582(c)(2)

orders, Martin, 916 F.3d at 398, we observe other deficiencies in the court’s order that

warrant clarification on remand. First, we are unable to discern what the court meant when

alluding to the “circumstances agreed by the parties at the time of the conviction.” (J.A.




        1
            Citations to “J.A.” refer to the joint appendix filed by the parties in this appeal.
        2
        We note that the Government has disputed some of Blackwell’s evidence, thereby
providing additional reason for the district court to explain its decision. See Martin, 916
F.3d at 396 (indicating that motion’s complexity weighs in favor of individualized
explanation).

                                                  3
88). Insofar as the court intended to refer to the factual findings laid out in the presentence

report and adopted at sentencing, we note that a mere “recitation of [the defendant’s]

original criminal behavior . . . is not the standard . . . for sentence-reduction motions.”

Martin, 916 F.3d at 397. In addition, the court’s summary order leaves unanswered

whether the court credited the media accounts of Blackwell’s violent past and, if so,

whether reliance on such evidence was permissible.

       Accordingly, we vacate the district court’s order and remand so that the district court

can provide “a more robust and detailed explanation for why it denied [Blackwell’s] motion

to reduce.” Id. at 396. We of course express no view on the merits of that motion. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                              VACATED AND REMANDED




                                              4